UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7194



DANNY FOREMAN,

                                           Petitioner - Appellant,

          versus


MARTIN MCDADE, Superintendent,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-01-404-5-HO)


Submitted:   September 13, 2001       Decided:   September 25, 2001


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Danny Foreman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Danny Foreman appeals the district court’s order denying his

28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) petition as untimely

filed.    We have reviewed the record, the district court’s opinion,

and Foreman’s informal appellate brief.    Because Foreman failed to

challenge on appeal the basis for the district court’s ruling, he

has not preserved any issue for our review.   4th Cir. R. 34(b).   In

any event, it is clear that the district court’s conclusion that

Foreman’s § 2254 petition was untimely is correct.      Further, we

decline to review the claims Foreman raised for the first time on

appeal.     See Muth v. United States, 1 F.3d 246, 250 (4th Cir.

1993).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the Court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2